Citation Nr: 0700802	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to a permanent and total disability rating 
for VA pension purposes.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to February 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Houston, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In a May 2006 supplemental statement of the case (SSOC) the 
RO determined that new and material evidence had been 
received and that the claim for service connection for low 
back disability could be reopened.  Regardless, the Board has 
a jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must determine whether there is new 
and material evidence to reopen the claim.  The issue has 
been characterized accordingly.

The matter of entitlement to service connection for low back 
disability on de novo review is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.  


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied 
service connection for a low back disability based 
essentially on a finding that as a chronic low back 
disability was not manifest in service a current low back 
disability related to service was not shown.   

2.  Evidence received since the December 1994 rating decision 
tends to show that the veteran does have a chronic low back 
disability that may be related to service; it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  The RO has recognized the veteran's disabilities as 
including a low back disability rated 20 percent; recurrent 
otitis externa and hypertension, each rated 10 percent; and 
status post mass, right buttock, excision of sarcoma, left 
thigh and scoliosis, each rated 0 percent; the combined 
rating for these is 40 percent.   

4.  The veteran also has diagnoses of onychomycosis of the 
toenails bilaterally, positive tuberculosis skin test, fungal 
infection of the feet bilaterally, erectile dysfunction and 
hypercholesterolemia, none of which is shown to cause any 
work impairment.  

5.  The schedular requirements for a permanent and total 
disability rating for VA pension purposes are not met, and 
the veteran's disabilities are shown to be of sufficient 
severity that considered with other factors they would 
preclude him from maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The evidence received since the December 1994 rating 
decision is new and material and the claim of service 
connection for a low back disability may be reopened.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a), 3.303 (2006).

2.  The criteria for a permanent and total disability rating 
for VA pension purposes are not met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.342, 4.15, 4.16, 4.17 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claim for VA pension benefits.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The veteran 
was advised to submit any evidence in his possession 
pertaining to his claim.  The June 2002 rating decision, a 
November 2003 statement of the case (SOC) and a May 2006 
supplement SOC (SSOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.   

As the veteran's claim to reopen a claim of service 
connection for low back disability is being granted, there is 
no need to belabor the impact of the VCAA on such claim.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided 
with VA evaluations in relation to his pension claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  New and Material Claim: Facts and Analysis

A December 1994 rating decision denied the veteran's claim 
seeking service connection for low back disability based on a 
finding that a chronic low back disability was not manifested 
in service (and essentially that no current low back 
disability was shown).  The veteran did not appeal the 
decision and it became final.  See 38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in 
December 2001), and the new definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decision makers. "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the December 1994 rating 
decision included service medical records.   These records 
show the veteran was seen for complaints of low back pain in 
December 1970 and May and June 1971.  On service separation 
examination in April 1972 the low back was normal.  The 
veteran reported that he was in good health.  

Evidence of record received after the December 1994 rating 
decision includes the veteran's December 2001 claim, Texas 
Department of Corrections medical records from 1991 to 2001, 
VA outpatient treatment records from December 2001 to January 
2006, and a March 2006 VA examination report. 

The veteran's December 2001 claim indicated that he did a lot 
of heavy lifting and injured his back, was hospitalized for 
about two weeks, and then received outpatient care.  While he 
did not specify that the alleged injury occurred in service, 
given that he seeks service connection, it is assumed that 
this is what he is alleging.  

Texas Department of Corrections records show continued 
complaints of low back pain with diagnoses of low back 
strain, degenerative joint disease and degenerative disc 
disease.  January 1994 and June 2001 X-rays showed 
degenerative disc disease.  Rotoscoliosis with convexity to 
the right was noted.  In September 2001 it was noted that a 
muscle mass had formed on the veteran's low back and the 
diagnosis was dermal fibrosis with non specific inflammation.  

VA records show treatment and evaluation for low back pain 
and abscess of the right buttock and thigh.  A December 2001 
examination revealed a hard mass on the right flank.  A May 
2005 lumbar spine X-ray showed degenerative joint disease 
from L4 to S1.  

A March 2006 VA compensation and pension examination noted 
the veteran's low back complaints and symptoms.  

The Texas Department of Corrections and VA records constitute 
new evidence that shows current low back disability 
(degenerative joint disease).  As the claim was previously 
denied, in part, on the basis that a current low back 
disability was not shown, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Given that the veteran had problems in the same anatomical 
area in service, it raises the possibility that the current 
low back disability and the complaints in service may be 
related.  Resolving reasonable doubt in the veteran's favor 
the Board finds that this new evidence raises a reasonable 
possibility of substantiating the claim of service 
connection.  Hence, the evidence received since the October 
1994 rating decision is new and material, and the claim of 
service connection for a low back disability may be reopened.  

III.  Total and Permanent Rating for Pension Purposes: Facts 
and Analysis 

In his December 2001 claim, the veteran asserted that he had 
the following disabilities, which prevented him from working: 
leg wound, low back disability, appendix, hammertoes and 
hypertension.  

In the June 2002 rating decision the RO found that the 
veteran had the following nonservice connected disabilities: 
chronic low back pain rated 20 percent; recurrent otitis 
externa and hypertension, each rated 10 percent; and status 
post mass, right buttock, excision of sarcoma, left thigh and 
scoliosis, all rated 0 percent.    

In his June 2003 notice of disagreement, the veteran asserted 
that his disabilities included otitis externa, hypertension, 
back pain, status post mass of the right buttock, excision of 
sarcoma of the left thigh, double hernia bypass, appendix 
excision and mental health disorders.  He noted that he had a 
lifting restriction of 50 pounds or less, and had not engaged 
in substantial gainful activities since November 1978 because 
of alcohol related problems.

An August 1991 Texas Department of Corrections progress note 
shows that the veteran had a severe mallet toe deformity of 
the right third digit with a splay foot.  As a result he was 
referred for soft shoes.  An April 1993 nursing note shows 
that the veteran had a history of bilateral inguinal hernia, 
along with a low back sprain, recurrent otitis externa and a 
vision problem.  An April 1994 progress note shows that he 
underwent appendectomy.  May 2001 X-rays of the abdomen 
showed no identifiable unusual soft tissue or calcific 
densities.  The bowel pattern did not appear obstructive, and 
organ margins, where visualized, were within normal limits.  

A December 2001 VA progress note shows that the veteran was 
complaining of back pain that was getting worse in the last 1 
to 2 months.  It was a burning pain that traveled up his back 
and was worse with drinking carbonated drinks.  He denied 
weakness, numbness, trouble with the bowel, dysuria or 
discharge.  He claimed awoke up to 10 times a night during 
the last month and that a mass was found on his back at a job 
physical examination two months prior.  Physical examination 
showed that the veteran could bend to untie his shoes with no 
apparent pain and could stand on one leg alternately to 
remove his pants with no apparent pain.  A hard mass on the 
right flank that was not tender and was without bruits was 
also noted.  The veteran's lungs were clear; his heart showed 
a regular rhythm and rate; and his abdomen was soft and 
nontender with no masses or bruits.  A January 2002 VA bone 
scan showed a suggestion of arthritis/osteophytes in the 
vertebrae, and no bony abnormalities in the thigh.  X-rays of 
the ribs showed no bony abnormality and no fracture or 
lesion.  The diagnostic assessment was a hard fixed mass on 
the right flank and nontender nonfunctional related scars of 
the left lower leg and left posterior buttock.  It was noted 
that the mass on the veteran's back and the sarcoma removal 
(from the thigh) were not orthopedic problems.   

A May 2005 lumbar spine X-ray showed degenerative joint 
disease from L4 to S1.  A January 2006 progress note shows 
that the veteran received surgery to ameliorate a right 
buttock/thigh abscess. 

At a December 2005 medical visit, the veteran reported that 
he was employed as a van driver for a railroad company. 

A February 2006 emergency room visit shows that the veteran 
came into the ER after having 4 days of abdominal pain 
apparently associated with a day of drinking heavy liquor.  
The diagnostic assessment was likely gastritis related to 
alcohol consumption and the veteran was released after 
examination.  He was given a 6 to 8 week trial of Zantac and 
was also prescribed Maalox prn.    

On March 2006 VA orthopedic examination, the examiner 
commented that the veteran's lower back pain issues were 
apparently not orthopedic.  The veteran was complaining of 
pain in the area in the right lower rib cage posteriorly.  He 
did not really have low back pain.  He had had no injury or 
surgery to the lower back but did have a prior biopsy that 
was negative.  He indicated that the only problem that caused 
him pain was that he got stiffness in the area and he got a 
little bit of tenderness at the site of a mass.  Concerning 
the mass in the right buttock, it was noted that he had had a 
sarcoma removed in 1987 from the left anterior thigh and the 
right buttock.  He said that it caused some little bit of 
discomfort but was not a real issue with him.  He got no 
flare-ups, and it did not really affect his daily activities 
on the job.  Physical examination showed a 10x7 fixed hard 
non-moveable mass at the inferior aspect of the posterior 
right ribs, which was a little bit tender.  The veteran had 
full range of motion of the back and the mass had no 
attachment to the spinal column.  The veteran had a 9x9 cm 
scar and a healed graft on the left lower medial anterior 
thigh area.  It was a nontender flat scar and graft, and did 
not adhere to the subcutaneous tissues.  It had absolutely no 
tenderness and there was no indication that it impeded normal 
leg function.  The veteran also had two 2 cm scars inferior 
to the left buttock, which were nontender non raised scars, 
and did not adhere to anything below the skin.  There was no 
indication of functional problems.  

On March 2006, VA ear examination, the veteran complained of 
having infections approximately six to seven times per year.  
Physical examination showed that he had normal appearing 
auricles bilaterally.  His right ear canal appeared to have 
some erythema with atelectasis in the tympanic membrane, most 
likely secondary to previous ear infections.  However, there 
was no evidence of acute infection.  The tympanic membrane 
was completely intact, atelectatic, but with no evident 
perforation.  The left external auditory canal was within 
normal limits with no evidence of acute disease or acute 
infection, and the tympanic membrane was completely intact 
with no evidence of effusion or perforation.  The nose showed 
clear mucosa and the oral cavity and oropharynx showed clear 
mucosa with no masses seen or palpated.  

On March 2006 VA general medical examination, it was noted 
that the veteran was 57 years old, was currently employed out 
of a labor pool part-time as a laborer and that he had a GED 
and vocational training as a truck driver.  The veteran 
reported that he had a bilateral hernia repaired in 1975 and 
no sequelae.  Erectile dysfunction was identified in 2000 and 
treated with Viagra.  In relation to the veteran's 
hypertension, he denied orthopnea, pedal edema, shortness of 
breath or syncopal episodes.  He denied any recurrence of 
sarcoma of the left thigh, and the thigh was asymptomatic as 
there was no pain or swelling.  In January 2006 he had an 
abscess of the left thigh but it was incised and drained, and 
had resolved.  He had a positive tuberculosis skin test in 
1980; but was never treated with any anti-tuberculin drugs.  
He drank about 6 beers a day and had done so for about 30 
years.  The medications he took included ibuprofen, 
lisinopril and Viagra.  Physical examination showed that the 
veteran was ambulatory and in no acute distress, walking with 
a steady pace.  Blood pressure on examination was 154/100 in 
the left arm sitting, 160/100 in the left arm standing and 
105/102 in the right arm standing.  His pulse was regular and 
respiration was unlabored.  Psychologically he was alert, 
oriented x 3, cooperative, had good recent and remote recall 
and had good concentration.  The abdomen was soft, bowel 
sounds were normal and heard throughout and there was no 
guarding and no rebound tenderness.  There was no indication 
of organomegaly.  There was no indication of an inguinal 
hernia.  The veteran had full range of motion of the upper 
and lower extremities, and there was no indication of muscle 
atrophy.  The feet had dry peeling skin and there was 
devitalized tissue noted between the third and fourth and 
fourth and fifth toes bilaterally.  The toenails were eroded, 
distorted and hyperpigmented.  Neurological examination was 
nonfocal, cranial nerves were grossly intact, motor, sensory 
and cerebellum were intact, deep tendon reflexes were 2+ and 
symmetrical.  There was no indication of decreased sensation 
in the lower members.  The diagnostic assessments were 
hypertension essential, treated with poor control, 
onychomycosis of toenails bilaterally, fungal infection of 
the feet bilaterally, erectile dysfunction, treated with 
Viagra, positive tuberculosis skin test with no history of 
treatment and hypercholesterolemia. 

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
or totally disabled due to nonservice-connected disabilities 
not the result of his or her own willful misconduct. 38 
U.S.C.A. § 1521(a).  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. §§ 
3.340(b), 4.15.  Pension cases must be adjudicated applying 
both "objective" and "subjective" standards.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  
38 C.F.R. § 4.15.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he is a patient in 
a nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  Pub. L. No. 107-103, Section 206(a), 115 Stat. 990 
(Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular rating for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17. However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b).

Initially, the Board notes that the veteran is not a patient 
in a nursing home for long-term care due to disability, or 
adjudicated disabled for SSA purposes. He does not have 
permanent loss of both hands or of both feet; or of one hand 
and one foot; or loss of sight in both eyes; and is not 
permanently helpless or permanently bedridden.

Regarding the veteran's lower back disability, given the very 
minimal level of the veteran's low back complaints and a near 
absence of functional limitation shown on physical 
examination, there is no basis for assigning a rating in 
excess of 20 percent for such disability.  See 38 C.F.R. 
§ 4.71, Diagnostic Code (Code) 5003, mandating a ten percent 
rating for arthritis with painful motion and 38 C.F.R. 
§ 4.118, Codes 7819/7801 showing that benign neoplasms are 
rated as scars and that superficial scars, which are painful 
on examination warrant only a 10 percent rating.  

Regarding the chronic otitis externa, the maximum rating that 
can be awarded for this condition is the 10 percent that is 
already assigned.  See 38 C.F.R. § 4.87 Code 6210.  

Regarding the hypertension, a rating higher than 10 percent 
requires diastolic pressures predominantly 110 or more or 
systolic pressure predominantly 200 or more.  As such 
findings were not shown on the March 2006 VA examination 
(i.e. diastolic pressure was less than 110 and systolic 
pressure was well below 200) and there is no other evidence 
of record, which shows predominance of such pressures, a 
rating in excess of 10 percent is not warranted.  38 C.F.R. 
§ 4.104, Code 7101.  

Regarding the status post mass, right buttock and excision of 
sarcoma, the only residual noted on March 2006 VA examination 
was a 9x9 cm superficial scar and healed graft of the left 
lower medial anterior thigh area and two 2 cm superficial 
scars inferior to the left buttocks.  None of the scars was 
tender, painful or unstable or caused functional limitation.  
Consequently, there is no basis for assigning compensable 
ratings for the scars.  See 38 C.F.R. § 4.118, Codes 7801-
7805.

Regarding the veteran's hammertoe disability, the Board notes 
that the August 1991 Texas Department of Corrections progress 
note did show that the veteran had a severe mallet (hammer) 
toe deformity of the right third digit with a splay foot.  
However, hammertoe deformity on one foot does not warrant a 
compensable rating unless it affects all toes on that foot.  
See 38 C.F.R. § 4.72, Code 5282.  As only one toe is affected 
in this case, the disability must be rated noncompensable.

The March 2006 VA medical examination did show diagnoses of 
onychomycosis of the toenails and fungal infection of the 
feet, noting that both feet had dry and peeling skin with 
devitalized tissue between the third and fourth and fourth 
and fifth toes bilaterally and that the toenails were eroded, 
distorted and hyperpigmented.  In order for such a fungal 
condition of the toes and feet to warrant a compensable 
disability rating, it would have to be shown that the 
condition either affects at least 5 percent of the entire 
body or requires intermittent systemic therapy.  See 
38 C.F.R. § 4.118, Code 7806 (the rating code for dermatitis 
or eczema).  As neither is shown, the disability must be 
rated noncompensable.

Additionally, the veteran was found to have a positive 
tuberculosis skin test in the past and current 
hypercholesterolemia on the March 2006 examination.  However, 
these are laboratory findings, and not disabilities resulting 
in functional limitations. 

Regarding the veteran's reported bilateral ilioinguinal 
hernia removal, again the record does not show any residual 
disability, with the March 2006 VA medical examination 
showing no indication of an ilioinguinal hernia and not 
noting any tender or painful scars or other problems in the 
area.  Consequently, there is no basis on which to assign any 
disability rating for this condition.  See 38 C.F.R. § 4.114, 
Code 7338 and 38 C.F.R. § 4.118, Codes 7801-7805.

Regarding the veteran's appendectomy, the record does not 
show that the veteran has any residual disability from such 
procedure, nor does he specifically allege such disability.  
Notably, the March 20006 VA medical examination did not show 
any abdominal or appendix excision related abnormalities.  
Consequently, there is no basis to assign any disability 
rating to this condition. 

The veteran has also alleges that he suffers from a 
psychiatric disorder.  However, the record shows no diagnosis 
of a psychiatric disability.  Notably, the May 2006 VA 
general medical examination found that the veteran was 
oriented x 3, cooperative, had good recent and remote recall 
and had good concentration.  

It is neither alleged, nor shown, that the veteran's erectile 
dysfunction causes any ratable functional limitation.  
Regarding the veteran's reported "alcohol related 
problems", it does appear that he has some level of alcohol 
dependence, as evidenced by his self-report.  However, 
alcoholism is not considered a disability for pension 
purposes because it is due to willful misconduct (see 
38 C.F.R. § 3.301) and pension ratings are not assigned for 
willful misconduct conditions.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.342(a).  

As the evidence does not show that any of the veteran's 
disabilities warrant a rating in excess of those assigned by 
the RO, and as no additional compensably ratable disabilities 
are shown, a combined rating in excess of 40 percent for the 
veteran's disabilities is not warranted.  Consequently, he 
does not meet the schedular criteria for a permanent and 
total disability rating under 38 C.F.R. §§ 4.17, 4.16.  

Further, it is not shown that the veteran has lifetime 
impairment of sufficient degree to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Given the nature and severity of his 
disabilities, there is no indication that the average person 
with such disabilities would be unable engage in 
substantially gainful employment, to include light physical 
labor.  

The Board further finds that referral for extraschedular 
consideration is not warranted.  Notably, the veteran has the 
equivalent of a high school education, and training as a 
truck driver.  He recently worked as a van driver, and as of 
the March 2006 VA examination was working part-time from a 
labor pool.  The record does not show his disabilities keep 
him from working more than part time; he apparently works 
part time due the lack of availability of full time hours, 
not due to health problems.  As was noted above, the veteran 
indicated he is able to lift up to 50 pounds; on examination, 
he ambulated without difficulty; and the range of motion of 
his spine was normal.  Such findings do not suggest 
disability sufficiently severe to preclude regular 
substantially gainful employment.  The record does not 
suggest that the veteran is unemployable by a combination of 
his disabilities, age and occupational background and 
referral for extraschedular consideration is not warranted.   

As the evidence of record does not show entitlement to a 
permanent and total rating under any applicable criteria, the 
preponderance of the evidence is against this claim, and it 
must be denied.         


ORDER

The appeal to reopen a claim of service connection for low 
back disability is granted.  

A permanent and total disability rating for VA pension 
purposes is denied.  


REMAND

The record now contains competent medical evidence of current 
low back disability and evidence noting low back 
complaints/suggestion of injury in service.  However, there 
is no competent medical evidence regarding a nexus between 
current low back disability and what was noted in service.  
Hence, a VA examination is needed.

As the veteran has apparently alleged that in service he was 
hospitalized for about two weeks and was then received 
outpatient care (and because the service medical records in 
the file do not show such extensive medical care in service) 
an attempt to obtain records of the hospitalization and 
outpatient treatment is indicated.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide as much detail as possible (name 
of the facility where hospitalized and the 
dates of treatment) regarding his alleged 
hospitalization and outpatient treatment 
for a low back injury in service.  The RO 
should then attempt to secure the records 
pertaining to this 
hospitalization/treatment.

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for low back 
disability since May 2005, and secure 
copies of records of the treatment and/or 
evaluation from all sources identified.

3.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and likely 
etiology of his low back disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current low back 
disability is related to the veteran's 
military service/complaints noted therein.  
The examiner should explain the rationale 
for the opinion.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


